Case
Case 1:19-cv-10497-JMF
  Case
     1:19-cv-10497-JMF Document
        1:19-cv-10497 Document
                       Document  97-1
                               1-1
                                 17-1   Filed
                                    Filed
                                        Filed 04/03/20
                                           11/12/19
                                              11/13/19 Page
                                                     Page 1 of1
                                                       Page   16of
                                                                of 6
                                                                   6
Case
Case 1:19-cv-10497-JMF
  Case
     1:19-cv-10497-JMF Document
        1:19-cv-10497 Document
                       Document  97-1
                               1-1
                                 17-1   Filed
                                    Filed
                                        Filed 04/03/20
                                           11/12/19
                                              11/13/19 Page
                                                     Page 2 of2
                                                       Page   26of
                                                                of 6
                                                                   6
Case
Case 1:19-cv-10497-JMF
  Case
     1:19-cv-10497-JMF Document
        1:19-cv-10497 Document
                       Document  97-1
                               1-1
                                 17-1   Filed
                                    Filed
                                        Filed 04/03/20
                                           11/12/19
                                              11/13/19 Page
                                                     Page 3 of3
                                                       Page   36of
                                                                of 6
                                                                   6
Case
Case 1:19-cv-10497-JMF
  Case
     1:19-cv-10497-JMF Document
        1:19-cv-10497 Document
                       Document  97-1
                               1-1
                                 17-1   Filed
                                    Filed
                                        Filed 04/03/20
                                           11/12/19
                                              11/13/19 Page
                                                     Page 4 of4
                                                       Page   46of
                                                                of 6
                                                                   6
Case
Case 1:19-cv-10497-JMF
  Case
     1:19-cv-10497-JMF Document
        1:19-cv-10497 Document
                       Document  97-1
                               1-1
                                 17-1   Filed
                                    Filed
                                        Filed 04/03/20
                                           11/12/19
                                              11/13/19 Page
                                                     Page 5 of5
                                                       Page   56of
                                                                of 6
                                                                   6
Case
Case 1:19-cv-10497-JMF
  Case
     1:19-cv-10497-JMF Document
        1:19-cv-10497 Document
                       Document  97-1
                               1-1
                                 17-1   Filed
                                    Filed
                                        Filed 04/03/20
                                           11/12/19
                                              11/13/19 Page
                                                     Page 6 of6
                                                       Page   66of
                                                                of 6
                                                                   6




                                                   
                                                            
